In the opinion of the writer, the evidence is legally sufficient to support the verdict.
The owner of a Ford automobile, with a Dallas number upon it, left it standing on one of the streets at Waco on January 2, 1917. He, about seven months later, found it at Carthage, Texas, in the possession of Dr. Hull. It contained marks enabling him to identify it. The appellant, George Moore and Noble Tiller resided at Waco, at the time the car was lost, Tiller having for sometime previous thereto, been an employee of Moore. A witness testified that he saw the appellant and Noble Tiller together in the winter of 1917, sometime after Christmas, at Carthage, Texas, in a Ford car which was afterwards purchased by Dr. Hull, a resident of Carthage. The witness saw them in the car more than once — saw them get into the car at the hotel — but the witness was not present when the car was sold to Dr. Hull. The keeper of the hotel at Carthage testified that *Page 576 
in January or February, 1917, Noble Tiller and the appellant came to his hotel together in an automobile at night time and remained until the following afternoon. Tiller testified that he and appellant were riding together in appellant's car in Waco when they saw the automobile in question, appellant remarking that it had a Dallas number upon it. That appellant drove it to his father's barn, and about ten o'clock that night the witness and appellant got in the car and drove to Carthage by way of Corsicana; that the following morning, while he was at the garage he met Dr. Hull who proposed to buy the car; that the witness told him that another was the owner of it and then went to the hotel and told appellant that Hull would pay $250 for it; that appellant wrote a bill of sale to Hull, signing it George Mooney. That they got the money and went to Shreveport. They reached Carthage about twelve o'clock at night. The bill of sale dated January 3, 1917, conveying one Ford car to Dr. Hull for $265, signed George Mooney, was introduced in evidence, Tiller identifying it and testifying that it was written and signed by the appellant.
Specimens of appellant's handwriting, consisting of his signature made to papers in connection with the trial, were introduced in evidence without objection for the purpose of comparison. The writings introduced for comparison had admitted signature of appellant, and were competent, on inspection by the jury, to corroborate the accomplice as to the signature of the bill of sale. Chester v. State, 23 Texas Crim. App., 583; Mahon v. State, 46 Tex.Crim. Rep.; Williams v. State, 27 Texas Crim. App., 471; Ferguson v. State, 61 Tex.Crim. Rep..
We believe that in holding that there was not sufficient corroboration of the accomplice, Tiller, we were in error. The fact that appellant and the accomplice resided in Waco and were connected in a business way, and that they were seen in joint possession of the car, which circumstances are sufficient to identify it as the one sold to Dr. Hull on the day following its disappearance from Waco; their association together at Carthage, arriving in a car at night time, remaining until the car was disposed of to Dr. Hull, leaving together, the evidence showing that appellant wrote the bill of sale signed by him, together with his signature introduced and used by the jury for the purpose of comparison, supplemented by the fact that the automobile was subsequently obtained by the owner from the possession of Dr. Hull at Carthage, furnish sufficient evidence of corroboration to justify the verdict.
The judgment heretofore rendered reversing and remanding the cause is set aside, the State's motion for rehearing granted, and the judgment of the district court affirmed.
Affirmed. *Page 577 
                          ON REHEARING.                         June 27, 1919.